DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/02/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 is based on Figure 5 that include the resistor (Figure 5, part R1), and this figure 5 does not show “the first switch” presented in claim 1 (Figure 5 presented a diode D1 instead a first switch SW1) and it must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 is based on Figure 5 that include the resistor (Figure 5, part R1), and this figure 5 does not show “the controller having a control input, a first control output, and a second control output” (presented in claim 4) and it must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 20 is based on Figure 4 that include the current source (Figure 4, part I1), and this figure 4 does not show “the control logic having a control input, a first control output, and a control second output” (presented in claim 22) and it must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 26 is based on Figure 3 that include the current source (Figure 3, part I1), and this figure 4 does not show “the control logic having a first control output and a second control output” (presented in claim 41) and it must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 12, 15, 19, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty JR. (US 2010/0039083), in view of Bayerer et al. (US 7,724,065), hereinafter Bayerer. 
Regarding claim 1, Moriarty JR. discloses (see figures 1-6) a circuit (figure 4, part 400) comprising: a first transistor (figure 4, part 130) having a first gate (figure 4, part 130; gate), a first current terminal (figure 4, part 130; upper terminal), and a second current terminal (figure 4, part 130; lower terminal), the first current terminal (figure 4, part 130; upper terminal) adapted to be coupled to a first voltage source (figure 4, part HV Supply; through 110)(paragraphs [0020] and [0021]; The load circuit 110 may include one or more resistors, diodes, light emitting diodes (LEDs), capacitors, inductors, transformers, terminal connections, switches, and/or various active circuits, etc… provide a path that couples a voltage applied at a high voltage (HV) terminal 170 through the load circuit 110 to a second terminal 175 of the high voltage power supply (e.g., ground), thereby powering the load circuit 110, i.e., a load powering phase); a first switch (figure 4, part 150) adapted to be coupled between the second current terminal (figure 4, part 130; lower terminal) and a load (figure 4, part load generated by 120); a second transistor (figure 4, part 140) having a second gate (figure 4, part 140; gate), a third current terminal (figure 4, part 140; upper terminal), and a fourth current terminal (figure 4, part 140; lower terminal), the third current terminal (figure 4, part 140; upper terminal) coupled to the second current terminal (figure 4, part 130; lower terminal), and the fourth current terminal (figure 4, part 140; lower terminal) adapted to be coupled to a second voltage source (figure 4, part HV Ground) (paragraphs [0021]; For purposes of the following description, the second terminal 175 of the power supply is assumed to be ground. Of course, as will be appreciated by those of ordinary skill in the art, other architectures may be used where the second terminal 175 is coupled to a voltage other than ground); and a second switch (figure 4, part 435) adapted to be coupled in series between the load (figure 4, part load generated by 120) and the first gate (figure 4, part 130; gate).
Moriarty JR. does not expressly disclose a second switch and a resistor adapted to be coupled in series between the load and the first gate.
Bayerer teaches (see figures 1-18) a second switch (figure 14, part Q8) and a resistor (figure 14, part R14) adapted to be coupled in series between the load (figure 14, part load generated by C7) and the first gate (figures 12 and 14, part gate terminal 2) (column 12; lines 26-44; a gate resistor R14 is connected in series with the current-amplifying gate driver circuit 7. The gate resistor R14 is conductively connected to the gate 2 of the IGBT [only identified by the reference symbol 2 like the collector]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the resistor features as taught by Bayerer and obtain a second switch and a resistor adapted to be coupled in series between the load and the first gate, because it provides more current control in order to obtain more efficient and accurate gate switching control with energy losses reduction (column 13; lines 14-22). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 4, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 1). Further, Moriarty JR. discloses (see figures 1-6) a controller (figure 4, part controller generated by 405-450), the controller (figure 4, part controller generated by 405-450) having a control input (figure 4, part controller generated by 405-450; control input at upper input terminal of 430), a first control output (figure 4, part controller generated by 405-450; a first control output from Q at 410 to 150), and a second control output (figure 4, part controller generated by 405-450; second control output from /Q of 405 to 435), the control input  (figure 4, part controller generated by 405-450; control input at upper input terminal of 430) coupled to the second current terminal (figure 4, part 130; lower terminal; through 150), the first control output (figure 4, part controller generated by 405-450; a first control output from Q at 410 to 150) coupled to the first switch (figure 4, part 150), the second control output (figure 4, part controller generated by 405-450; second control output from /Q of 405 to 435) coupled to the second switch (figure 4, part 435), and the controller (figure 4, part controller generated by 405-450) configured to:Page 2 of 14 Application No.: 13/859,286at a first time, open the first switch (figure 4, part 150; open) and close the second switch (figure 4, part 435; closed)(paragraphs [0028] and [0037]; In this initial state, the transistor 130 is enabled and the switching cycle is controlled by an oscillator 245. The output signal from the oscillator 245 sets a latch 210, which disables the transistor 150 and enables the transistor 140, thereby establishing a path through the load circuit 110 to ground via the transistors 130, 140 and initiating the load powering phase… The oscillator 445 provides a pulse to start the load powering phase, which sets the latches 405, 410. The latch 405 turns the transistor 435 on and the transistor 440 off. The transistor 435 connects the gate of the transistor 130 to VCC. The latch 410 turns the transistor 140 on, creating a path from the high voltage terminal 170, through the load circuit 110 to ground via the transistors 130,140); and at a second time: open the second switch (figure 4, part 435; open); and responsive to a voltage at the control input reaching a threshold voltage (figure 4, part controller generated by 405-450; control input at upper input terminal of 430), close the first switch (figure 4, part 150; close) (paragraphs [0036]-[0038]; When VCCmax is reached, the comparator 430 resets the latch 405 causing its inverted output to go high, which turns on the transistor 440, turns off the transistor 435, and grounds the gate of the transistor 130. The source of the transistor 130 is at VCC, because the transistor 150 is also conducting… When the comparator 430 determines that VCCmax is reached, it resets the latch 405 to turn off the transistor 130, as described above, to start the passive phase).
Regarding claim 6, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 1). Further, Moriarty JR. discloses (see figures 1-6) a third switch (figure 4, part 440) coupled to the fourth current terminal (figure 4, part 140; lower terminal). However, Moriarty JR. does not expressly disclose a third switch coupled between the resistor and the fourth current terminal.
Bayerer teaches (see figures 1-18) a third switch (figure 14, part Q9) coupled between the resistor (figure 14, part R14) and the fourth current terminal (figures 12 and 14, part terminal 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the resistor features as taught by Bayerer and obtain a third switch coupled between the resistor and the fourth current terminal, because it provides more current control in order to obtain more efficient and accurate gate switching control with energy losses reduction (column 13; lines 14-22). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 7, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 6). Further, Moriarty JR. discloses (see figures 1-6) the second switch (figure 4, part 435) is adapted to be coupled directly to the load (figure 4, part load generated by 120), and the third switch (figure 4, part 440) is adapted to be coupled directly to the fourth current terminal (figure 4, part 140; lower terminal).
Regarding claim 9, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 6). Further, Moriarty JR. discloses (see figures 1-6) a driver (figure 4, part driver generated by 410) having a driver input (figure 4, part driver generated by 410; input SE/RE) and a driver output (figure 4, part driver generated by 410; output Q), the driver output (figure 4, part driver generated by 410; output Q) coupled to a second gate of the second transistor (figure 4, part 140; gate); and a control logic (figure 4, part control logic generated by 405-450) having a control input (figure 4, part control logic generated by 405-450; control input at upper input terminal of 430), a first control output (figure 4, part control logic generated by 405-450; first control output from Q at 410 to 150), a second control output (figure 4, part control logic generated by 405-450; second control output from /Q at 405 to 435), a third control output (figure 4, part control logic generated by 405-450; third control output from /Q at 405 to 440), and a fourth control output (figure 4, part control logic generated by 405-450; fourth control output from 445/450 to 410), the control input (figure 4, part control logic generated by 405-450; control input at upper input terminal of 430) coupled to the second current terminal (figure 4, part 130; lower terminal; through 150), the first control output (figure 4, part control logic generated by 405-450; first control output from Q at 410 to 150) coupled to the first switch (figure 4, part 150), the second control output (figure 4, part control logic generated by 405-450; second control output from /Q at 405 to 435) coupled to the second switch (figure 4, part 435), the third control output (figure 4, part control logic generated by 405-450; third control output from /Q at 405 to 440) coupled to the third switch  (figure 4, part 440), and the fourth control output (figure 4, part control logic generated by 405-450; fourth control output from 445/450 to 410) coupled to the driver input (figure 4, part driver generated by 410; input SE/RE).
Regarding claim 12, Moriarty JR. discloses (see figures 1-6) a circuit (figure 4, part 400) comprising: a first transistor (figure 4, part 130) having a first gate (figure 4, part 130; gate), a first current terminal (figure 4, part 130; upper terminal), and a second current terminal (figure 4, part 130; lower terminal), the first current terminal (figure 4, part 130; upper terminal) adapted to be coupled to a first voltage source (figure 4, part HV Supply; through 110)(paragraphs [0020] and [0021]; The load circuit 110 may include one or more resistors, diodes, light emitting diodes (LEDs), capacitors, inductors, transformers, terminal connections, switches, and/or various active circuits, etc… provide a path that couples a voltage applied at a high voltage (HV) terminal 170 through the load circuit 110 to a second terminal 175 of the high voltage power supply (e.g., ground), thereby powering the load circuit 110, i.e., a load powering phase); a second transistor (figure 4, part 140) having a second gate (figure 4, part 140; gate), a third current terminal (figure 4, part 140; upper terminal), and a fourth current terminal (figure 4, part 140; lower terminal), the third current terminal (figure 4, part 140; upper terminal) coupled to the second current terminal (figure 4, part 130; lower terminal), and the fourth current terminal (figure 4, part 140; lower terminal) adapted to be coupled to a second voltage source (figure 4, part HV Ground) (paragraphs [0021]; For purposes of the following description, the second terminal 175 of the power supply is assumed to be ground. Of course, as will be appreciated by those of ordinary skill in the art, other architectures may be used where the second terminal 175 is coupled to a voltage other than ground); a diode (figure 4, part 150 as diode option) (paragraph [0022]; the switching element 150 (e.g., actively if the switching element 150 is a transistor and passively if the switching element 150 is a diode) having an anode and a cathode (figure 4, part 150 as diode option; lower anode and  upper cathode based on current flow direction), the anode (figure 4, part 150 as diode option; lower anode based on current flow direction) coupled to the second current terminal (figure 4, part 130; lower terminal), the cathode (figure 4, part 150 as diode option; upper cathode based on current flow direction) adapted to be coupled to a load (figure 4, part load generated by 120); and a switch (figure 4, part 435) coupled in series between the first gate (figure 4, part 130; gate) and the cathode (figure 4, part 150 as diode option; upper cathode based on current flow direction).
Moriarty JR. does not expressly disclose a switch and a resistor coupled in series between the first gate and the cathode.
Bayerer teaches (see figures 1-18) a switch (figure 14, part Q8) and a resistor (figure 14, part R14) coupled in series between the first gate (figures 12 and 14, part gate terminal 2) and the load (figure 14, part load generated by C7) (column 12; lines 26-44; a gate resistor R14 is connected in series with the current-amplifying gate driver circuit 7. The gate resistor R14 is conductively connected to the gate 2 of the IGBT [only identified by the reference symbol 2 like the collector]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the resistor features as taught by Bayerer and obtain a switch and a resistor coupled in series between the first gate and the cathode, because it provides more current control in order to obtain more efficient and accurate gate switching control with energy losses reduction (column 13; lines 14-22). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 15, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 1). Further, Moriarty JR. discloses (see figures 1-6) the switch (figure 4, part 435) is coupled directly to the cathode (figure 4, part 150 as diode option; upper cathode based on current flow direction).
Regarding claim 19, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 12). Further, Moriarty JR. discloses (see figures 1-6) the switch (figure 4, part 435) is a first switch (figure 4, part 435); and wherein the circuit (figure 4, part 400) includes a second switch (figure 4, part 440) coupled to the fourth current terminal (figure 4, part 140; lower terminal). However, Moriarty JR. does not expressly disclose a second switch coupled between the resistor and the fourth current terminal.
Bayerer teaches (see figures 1-18) a second switch (figure 14, part Q9) coupled between the resistor (figure 14, part R14) and the fourth current terminal (figures 12 and 14, part terminal 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the resistor features as taught by Bayerer and obtain a second switch coupled between the resistor and the fourth current terminal, because it provides more current control in order to obtain more efficient and accurate gate switching control with energy losses reduction (column 13; lines 14-22). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 32, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 1). Further, Moriarty JR. discloses (see figures 1-6) a voltage at the first current terminal (figure 4, part 130; voltage at upper terminal) responsive to the second switch being closed (figure 4, part 435; closed). However, Moriarty JR. does not expressly disclose a resistance of the resistor reflects a target rate of change of a voltage at the first current terminal responsive to the second switch being closed.
Bayerer teaches (see figures 1-18) a resistance of the resistor (figure 14, part resistance of R14) reflects a target rate of change of a voltage at the first current terminal (figures 12 and 14, part voltage at terminal 3) responsive to the second switch being closed (figure 14, part Q8) (column 1; lines 29-35).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the resistor features as taught by Bayerer and obtain a resistance of the resistor reflects a target rate of change of a voltage at the first current terminal responsive to the second switch being closed, because it provides more current control in order to obtain more efficient and accurate gate switching control with energy losses reduction (column 13; lines 14-22). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 33, claim 32 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 37, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 12). Further, Moriarty JR. discloses (see figures 1-6) a control logic (figure 4, part control logic generated by 405-450), the control logic (figure 4, part control logic generated by 405-450) having a first control output (figure 4, part control logic generated by 405-450; first control output from /Q of 405 to 435) and a second control output (figure 4, part control logic generated by 405-450; second control output from Q at 410 to 140), the first control output (figure 4, part control logic generated by 405-450; first control output from /Q of 405 to 435)  coupled to the switch  (figure 4, part 435), the second control output  (figure 4, part control logic generated by 405-450; second control output from Q at 410 to 140) coupled to the second gate (figure 4, part 140; gate), and the control logic (figure 4, part control logic generated by 405-450) configured to: at a first time: close the switch (figure 4, part 435; closed); and output a first signal at the second control output (figure 4, part control logic generated by 405-450; second control output from Q at 410 to 140), in which the second transistor is enabled (figure 4, part 140; turn-on) responsive to the first signal (figure 4, part control logic generated by 405-450; second control output from Q at 410 to 140) (paragraphs [0028] and [0037]; In this initial state, the transistor 130 is enabled and the switching cycle is controlled by an oscillator 245. The output signal from the oscillator 245 sets a latch 210, which disables the transistor 150 and enables the transistor 140, thereby establishing a path through the load circuit 110 to ground via the transistors 130, 140 and initiating the load powering phase… The oscillator 445 provides a pulse to start the load powering phase, which sets the latches 405, 410. The latch 405 turns the transistor 435 on and the transistor 440 off. The transistor 435 connects the gate of the transistor 130 to VCC. The latch 410 turns the transistor 140 on, creating a path from the high voltage terminal 170, through the load circuit 110 to ground via the transistors 130,140); and at a second time: open the switch (figure 4, part 435; open); and output a second signal at the second control output (figure 4, part control logic generated by 405-450; second control output from Q at 410 to 140), in which the second transistor is disabled (figure 4, part 140; turn-off) responsive to the second signal (figure 4, part control logic generated by 405-450; second control output from Q at 410 to 140) (paragraphs [0022], [0036]-[0038]; During a different phase in the switching cycle (e.g., prior to or after powering the load circuit 110), the timing logic 160 may couple the load circuit 110 to the energy storage element 120 to allow energy transfer and charging of the energy storage element 120, i.e., a bootstrap charging phase. For example, the timing logic 160 may disable the switching element 140, while leaving the switching element 130 enabled, and enable the switching element 150 (e.g., actively if the switching element 150 is a transistor and passively if the switching element 150 is a diode) to include the energy storage element 120 in the path between the load circuit 110 and ground, thereby charging the energy storage element 120… When VCCmax is reached, the comparator 430 resets the latch 405 causing its inverted output to go high, which turns on the transistor 440, turns off the transistor 435, and grounds the gate of the transistor 130. The source of the transistor 130 is at VCC, because the transistor 150 is also conducting).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty JR. (US 2010/0039083), in view of Bayerer et al. (US 7,724,065), hereinafter Bayerer, and further in view of Kuang et al. (US 2013/0077353), hereinafter Kuang.  
Regarding claim 3, Moriarty JR. and Bayerer teach everything claimed as applied above (see claim 1). Further, Moriarty JR. discloses (see figures 1-6) the first current terminal (figure 4, part 130; upper terminal) is adapted to be coupled to the first voltage source (figure 4, part HV Supply) via a flyback (figure 4, part 110) (paragraph [0023]; the load circuit 110 also may include connections to terminals other than those shown, such as the ground terminal 175 for example. The architecture may be a boost, flyback, buck, forward, Cuk, SEPIC, etc., as are known to those of ordinary skill in the art), and the fourth current terminal (figure 4, part 140; lower terminal) is configured to receive a ground reference voltage from the second voltage source (figure 4, part HV Ground) (paragraphs [0021]; For purposes of the following description, the second terminal 175 of the power supply is assumed to be ground. Of course, as will be appreciated by those of ordinary skill in the art, other architectures may be used where the second terminal 175 is coupled to a voltage other than ground). However, Moriarty JR. does not expressly disclose the first current terminal is adapted to be coupled to the first voltage source via a primary side of a flyback transformer.
Kuang teaches (see figures 1-6) the first current terminal (figure 4, part S1; upper terminal) is adapted to be coupled to the first voltage source (figure 4, part voltage source generated by Vin and the rectifier) via a primary side of a flyback transformer (figure 4, part T1; primary side), and the fourth current terminal (figure 4, part S2; lower terminal) is configured to receive a ground reference voltage from the second voltage source (figure 4, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the flyback transformer features as taught by Kuang and obtain the first current terminal is adapted to be coupled to the first voltage source via a primary side of a flyback transformer, and the fourth current terminal is configured to receive a ground reference voltage from the second voltage source, because the combination result in an efficient power conversion. 
Regarding claim 14, claim 3 has the same limitations, based on this is rejected for the same reasons.
Claim 20, 22, 24, 26, 34, 35, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty JR. (US 2010/0039083), in view of Tumminaro et al. (US 2010/0141326), hereinafter Tumminaro. 
Regarding claim 20, Moriarty JR. discloses (see figures 1-6) a circuit (figure 4, part 400) comprising: a first transistor (figure 4, part 130) having a first gate (figure 4, part 130; gate), a first current terminal (figure 4, part 130; upper terminal), and a second current terminal (figure 4, part 130; lower terminal), the first current terminal (figure 4, part 130; upper terminal) adapted to be coupled to a first voltage source (figure 4, part HV Supply; through 110)(paragraphs [0020] and [0021]; The load circuit 110 may include one or more resistors, diodes, light emitting diodes (LEDs), capacitors, inductors, transformers, terminal connections, switches, and/or various active circuits, etc… provide a path that couples a voltage applied at a high voltage (HV) terminal 170 through the load circuit 110 to a second terminal 175 of the high voltage power supply (e.g., ground), thereby powering the load circuit 110, i.e., a load powering phase); a second transistor (figure 4, part 140) having a second gate (figure 4, part 140; gate), a third current terminal (figure 4, part 140; upper terminal), and a fourth current terminal (figure 4, part 140; lower terminal), the third current terminal (figure 4, part 140; upper terminal) coupled to the second current terminal (figure 4, part 130; lower terminal), and the fourth current terminal (figure 4, part 140; lower terminal) adapted to be coupled to a second voltage source (figure 4, part HV Ground) (paragraphs [0021]; For purposes of the following description, the second terminal 175 of the power supply is assumed to be ground. Of course, as will be appreciated by those of ordinary skill in the art, other architectures may be used where the second terminal 175 is coupled to a voltage other than ground); a first switch (figure 4, part 150) adapted to be coupled between the second current terminal (figure 4, part 130; lower terminal) and a load (figure 4, part load generated by 120); and a second switch (figure 4, part 435) adapted to be coupled in series between the load (figure 4, part load generated by 120) and the first gate (figure 4, part 130; gate).
Moriarty JR. does not expressly disclose a current source and a second switch adapted to be coupled in series between the load and the first gate.
Tumminaro teaches (see figures 1-7) a current source (figure 3, part I1) and a second switch (figure 3, part S1) adapted to be coupled in series between the load (figure 3, part load at Vcc) and the first gate (figure 3, part 2A; gate).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the current source features as taught by Tumminaro and obtain a current source and a second switch adapted to be coupled in series between the load and the first gate, because it provides more efficient driver that optimizes the gate switching control with electromagnetic interference (EMI) reduction (paragraph [0002). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 22, Moriarty JR. and Tumminaro teach everything claimed as applied above (see claim 20). Further, Moriarty JR. discloses (see figures 1-6) a control logic (figure 4, part control logic generated by 405-450), the control logic (figure 4, part control logic generated by 405-450) having a control input (figure 4, part control logic generated by 405-450; control input at upper input terminal of 430), a first control output (figure 4, part control logic generated by 405-450; first control output from Q of 410 to 150), and a control second output (figure 4, part control logic generated by 405-450; second control output from /Q at 405 to 435), the control input (figure 4, part control logic generated by 405-450; control input at upper input terminal of 430) adapted to be coupled to the second current terminal (figure 4, part 130; lower terminal; through 150), the first control output (figure 4, part control logic generated by 405-450; first control output from Q of 410 to 150) coupled to the first switch (figure 4, part 150), and the second control output (figure 4, part control logic generated by 405-450; second control output from /Q at 405 to 435) coupled to the second switch (figure 4, part 435).
Regarding claim 24, Moriarty JR. and Tumminaro teach everything claimed as applied above (see claim 20). Further, Moriarty JR. discloses (see figures 1-6) the second switch (figure 4, part 435) is adapted to be coupled directly to the load (figure 4, part load generated by 120).
Regarding claim 26, Moriarty JR. discloses (see figures 1-6) a circuit (figure 4, part 400) comprising: a first transistor (figure 4, part 130) having a first gate (figure 4, part 130; gate), a first current terminal (figure 4, part 130; upper terminal), and a second current terminal (figure 4, part 130; lower terminal), the first current terminal (figure 4, part 130; upper terminal) adapted to be coupled to a first voltage source (figure 4, part HV Supply; through 110)(paragraphs [0020] and [0021]; The load circuit 110 may include one or more resistors, diodes, light emitting diodes (LEDs), capacitors, inductors, transformers, terminal connections, switches, and/or various active circuits, etc… provide a path that couples a voltage applied at a high voltage (HV) terminal 170 through the load circuit 110 to a second terminal 175 of the high voltage power supply (e.g., ground), thereby powering the load circuit 110, i.e., a load powering phase); a second transistor (figure 4, part 140) having a second gate (figure 4, part 140; gate), a third current terminal (figure 4, part 140; upper terminal), and a fourth current terminal (figure 4, part 140; lower terminal), the third current terminal (figure 4, part 140; upper terminal) coupled to the second current terminal (figure 4, part 130; lower terminal), and the fourth current terminal (figure 4, part 140; lower terminal) adapted to be coupled to a second voltage source (figure 4, part HV Ground) (paragraphs [0021]; For purposes of the following description, the second terminal 175 of the power supply is assumed to be ground. Of course, as will be appreciated by those of ordinary skill in the art, other architectures may be used where the second terminal 175 is coupled to a voltage other than ground); a diode (figure 4, part 150 as diode option) (paragraph [0022]; the switching element 150 (e.g., actively if the switching element 150 is a transistor and passively if the switching element 150 is a diode) having an anode and a cathode (figure 4, part 150 as diode option; lower anode and  upper cathode based on current flow direction), the anode (figure 4, part 150 as diode option; lower anode based on current flow direction) coupled to the second and third current terminals (figure 4, part 130; lower terminal and 140; upper terminal), the cathode (figure 4, part 150 as diode option; upper cathode based on current flow direction) adapted to be coupled to a load (figure 4, part load generated by 120); and a switch (figure 4, part 435) coupled in series between the cathode (figure 4, part 150 as diode option; upper cathode based on current flow direction) and the first gate (figure 4, part 130; gate).
Moriarty JR. does not expressly disclose a current source and a switch coupled in series between the cathode and the first gate.
Tumminaro teaches (see figures 1-7) a current source (figure 3, part I1) and a switch (figure 3, part S1) coupled in series between the load (figure 3, part load at Vcc) and the first gate (figure 3, part 2A; gate).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the current source features as taught by Tumminaro and obtain a current source and a switch coupled in series between the cathode and the first gate, because it provides more efficient driver that optimizes the gate switching control with electromagnetic interference (EMI) reduction (paragraph [0002). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 34, Moriarty JR. and Tumminaro teach everything claimed as applied above (see claim 20). Further, Moriarty JR. discloses (see figures 1-6) a voltage at the first current terminal (figure 4, part 130; voltage at upper terminal) responsive to the second switch being closed (figure 4, part 435; closed). However, Moriarty JR. does not expressly disclose a current provided by the current source reflects a target rate of change of a voltage at the first current terminal responsive to the second switch being closed.
Tumminaro teaches (see figures 1-7) a current provided by the current source (figure 3, part I1) reflects a target rate of change of a voltage at the first current terminal (figure 3, part 2A; voltage at upper terminal) responsive to the second switch being closed (figure 3, part S1; closed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the current source features as taught by Tumminaro and obtain a current provided by the current source reflects a target rate of change of a voltage at the first current terminal responsive to the second switch being closed, because it provides more efficient driver that optimizes the gate switching control with electromagnetic interference (EMI) reduction (paragraph [0002). Furthermore, the Application presented multiple options (figures 3-6) for the driver (figure 1, part 12), and one of the options (figure 6, parts SW3/SW4) is disclosed by Moriarty JR. (figure 4, parts 435/440).
Regarding claim 35, claim 34 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 39, Moriarty JR. and Tumminaro teach everything claimed as applied above (see claim 20). Further, Moriarty JR. discloses (see figures 1-6) a control logic (figure 4, part control logic generated by 405-450), the control logic (figure 4, part control logic generated by 405-450) having a first control output (figure 4, part control logic generated by 405-450; first control output from Q of 410 to 150), a second control output (figure 4, part control logic generated by 405-450; second control output from /Q at 405 to 435), and a third control output (figure 4, part control logic generated by 405-450; third control output from Q at 410 to 140), the first control output (figure 4, part control logic generated by 405-450; first control output from Q of 410 to 150) coupled to the first switch (figure 4, part 150), the second control output  (figure 4, part control logic generated by 405-450; second control output from /Q at 405 to 435) coupled to the second switch  (figure 4, part 435), the third control output (figure 4, part control logic generated by 405-450; third control output from Q at 410 to 140) coupled to the second gate (figure 4, part 140; gate), and the control logic (figure 4, part control logic generated by 405-450) configured to: at a first time: open the first switch (figure 4, part 150; open); close the second switch (figure 4, part 435; closed); and output a first signal at the third control output (figure 4, part control logic generated by 405-450; third control output from Q at 410 to 140), in which the second transistor is enabled (figure 4, part 140; turn-on) responsive to the first signal (figure 4, part control logic generated by 405-450; third control output from Q at 410 to 140) (paragraphs [0028] and [0037]; In this initial state, the transistor 130 is enabled and the switching cycle is controlled by an oscillator 245. The output signal from the oscillator 245 sets a latch 210, which disables the transistor 150 and enables the transistor 140, thereby establishing a path through the load circuit 110 to ground via the transistors 130, 140 and initiating the load powering phase… The oscillator 445 provides a pulse to start the load powering phase, which sets the latches 405, 410. The latch 405 turns the transistor 435 on and the transistor 440 off. The transistor 435 connects the gate of the transistor 130 to VCC. The latch 410 turns the transistor 140 on, creating a path from the high voltage terminal 170, through the load circuit 110 to ground via the transistors 130,140); and at a second time: close the first switch (figure 4, part 150; closed); open the second switch (figure 4, part 435; open); and output a second signal at the third control output (figure 4, part control logic generated by 405-450; third control output from Q at 410 to 140), in which the second transistor is disabled (figure 4, part 140; turn-off)  responsive to the second signal (figure 4, part control logic generated by 405-450; third control output from Q at 410 to 140) (paragraphs [0022], [0036]-[0038]; During a different phase in the switching cycle (e.g., prior to or after powering the load circuit 110), the timing logic 160 may couple the load circuit 110 to the energy storage element 120 to allow energy transfer and charging of the energy storage element 120, i.e., a bootstrap charging phase. For example, the timing logic 160 may disable the switching element 140, while leaving the switching element 130 enabled, and enable the switching element 150 (e.g., actively if the switching element 150 is a transistor and passively if the switching element 150 is a diode) to include the energy storage element 120 in the path between the load circuit 110 and ground, thereby charging the energy storage element 120… When VCCmax is reached, the comparator 430 resets the latch 405 causing its inverted output to go high, which turns on the transistor 440, turns off the transistor 435, and grounds the gate of the transistor 130. The source of the transistor 130 is at VCC, because the transistor 150 is also conducting).
Regarding claim 41, claim 39 has the same limitations, based on this is rejected for the same reasons.
Claims 30 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Moriarty JR. (US 2010/0039083), in view of Tumminaro et al. (US 2010/0141326), hereinafter Tumminaro, and further in view of Kuang et al. (US 2013/0077353), hereinafter Kuang.  
Regarding claim 30, claim 31 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 31, Moriarty JR. and Tumminaro teach everything claimed as applied above (see claim 20). Further, Moriarty JR. discloses (see figures 1-6) the first current terminal (figure 4, part 130; upper terminal) is adapted to be coupled to the first voltage source (figure 4, part HV Supply) via a flyback (figure 4, part 110) (paragraph [0023]; the load circuit 110 also may include connections to terminals other than those shown, such as the ground terminal 175 for example. The architecture may be a boost, flyback, buck, forward, Cuk, SEPIC, etc., as are known to those of ordinary skill in the art), and the fourth current terminal (figure 4, part 140; lower terminal) is configured to receive a ground reference voltage from the second voltage source (figure 4, part HV Ground) (paragraphs [0021]; For purposes of the following description, the second terminal 175 of the power supply is assumed to be ground. Of course, as will be appreciated by those of ordinary skill in the art, other architectures may be used where the second terminal 175 is coupled to a voltage other than ground). However, Moriarty JR. does not expressly disclose the first current terminal is adapted to be coupled to the first voltage source via a primary side of a flyback transformer.
Kuang teaches (see figures 1-6) the first current terminal (figure 4, part S1; upper terminal) is adapted to be coupled to the first voltage source (figure 4, part voltage source generated by Vin and the rectifier) via a primary side of a flyback transformer (figure 4, part T1; primary side), and the fourth current terminal (figure 4, part S2; lower terminal) is configured to receive a ground reference voltage from the second voltage source (figure 4, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Moriarty JR. with the flyback transformer features as taught by Kuang and obtain the first current terminal is adapted to be coupled to the first voltage source via a primary side of a flyback transformer, and the fourth current terminal is configured to receive a ground reference voltage from the second voltage source, because the combination result in an efficient power conversion. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 20 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 36, 38, 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 36, the control logic is configured to: at a first time: open the first switch and the third switch; close the second switch; and output a first signal at the fourth control output, in which the second transistor is enabled responsive to the first signal; at a second time: close the first switch; open the second switch and the third switch; and output a second signal at the fourth control output, in which the second transistor is disabled responsive to the second signal; and at a third time: open the first switch and the second switch; close the third switch; and output a third signal at the fourth output, in which the second transistor is enabled responsive to the third signal;
Regarding claim 38, the switch is a first switch; wherein the circuit includes a second switch coupled between the resistor and the fourth current terminal; and wherein the control logic has a third control output coupled to the second switch and configured to: at the first time and the second time, open the second switch; and at a third time: open the first switch; close the second switch; and output a third signal at the second control output, in which the second transistor is enabled responsive to the third signal;
Regarding claim 40, the current source is a first current source; wherein the circuit includes a third switch and a second current source coupled in series between the first gate and the fourth current terminal; wherein the control logic has a fourth control output coupled to the third switch and configured to: at the first time and second time, open the third switch; at a third time: open the first switch and the second switch; close the third switch; and output a third signal at the second output, in which the second transistor is enabled responsive to the third signal;
Regarding claim 42, the switch is a first switch, and the current source is a first current source; wherein the circuit includes a second switch and a second current source coupled in series between the first gate and the fourth current terminal; and wherein the control logic has a third control output coupled to the second switch and configured to: at the first time and the second time, open the second switch; and at a third time: open the first switch; close the second switch; and output a third signal at the second control output, in which the second transistor is enabled responsive to the third signal;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839